Title: James Madison to Howard Malcom, 10 April 1831
From: Madison, James
To: Malcom, Howard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl 10/31.
                            
                         
                        I inclose a compliance with the request in your letters just received; and I add to the respects which I beg
                            you to accept, my best wishes for the success of the means you are pursuing for the releif of your diseased vision.
                        
                        
                            
                                
                            (signed) James Madison
                        
                    